ORDER
PER CURIAM.
Bud Simmons (Defendant) appeals from the trial court’s judgment entered upon a jury verdict in favor of Olympia Networks, Inc. (Olympia) on its action to recover damages based on quantum meruit. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. *184An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).